Per Curiam.
The judgment is affirmed essentially for the reasons stated in the opinion rendered by Judge Lane in the Chancery Division. 98 N. J. Super. 328 (1967).
We add the following. On the assumption of the correctness of claimant’s contention that the restraint prohibited filing the lien claim or an enforcement action, claimant nevertheless had from September 28, 1967 to October 23, 1967, before the time bar of the statute foreclosed it, within which either to request leave to file the claim and action, or to request modification of the restraint so as to eliminate the-.supposed prohibition of such filing. Its failure timely to take either step militates against its present plea advanced on purported grounds of fairness and equity of entitlement to the relief it now seeks.